DETAILED ACTION
	For this action, Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 17 March 2021, with respect to the rejections of claims 15-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the amended claim language under 35 U.S.C. 112(b).  Applicant has amended independent Claim 15, upon which Claims 16-20 are dependent, in a manner that addresses and overcomes issues of indefiniteness that required said grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 17 March 2021.  Upon further consideration, new grounds of rejection of amended Claims 15-20 under 35 U.S.C. 112(b) are made and detailed below.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 17 March 2021, with respect to the rejections of claims 1-14 respectively under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15, upon which Claims 16-20 are dependent, has been amended in a manner that appears to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ee, US Pat Pub. 2013/0327719, in view of Morishita et al. (herein referred to as “Morishita”, US Pat Pub. 2015/0083655) and Coeckelbergs et al. (herein referred to as “Coeckelbergs”, US Pat Pub. 2016/0327045).
Regarding instant Claim 1, Van Ee discloses a portable lubricant filtration tool (Abstract; Figure 2; lubrication oil filtration device which includes wheels as seen in Figure 2, making said device portable), comprising:  an integrated filtration system mounted upon a skid (Figure 2; Paragraph [0066]; filtration device 1 which is mounted on skid with base and wheels as depicted in Figure 2) comprising:  an inlet port (Figure 2; Paragraph [0067]; Paragraph [0080]; conduit associated with oil return solenoid 32 and sensor 86); an outlet port (Figure 2; Paragraph [0067]; outlet in conduit downstream of filter 54 flowing back into the tank 40); a pump configured to circulate a flow into the inlet port, through an oil heater, through a filter, in view of a digital particle counter, and out of the outlet port, wherein the oil heater accumulates stored heat during the circulation (Abstract; Figure 2; Paragraph [0055]; Paragraph [0067]; Paragraph [0068]; Paragraph [0080]; Paragraph [0081]; filter pump 46 flows fluid through oil heater 152, filter 54, fluid identification sensor 86, which may be a digital particle counter such as a dielectric sensor that would detect a presence of particles within the lubricant and is operated during flow operation by pump 46, and through outlet associated with return solenoid 32; oil heater gradually warms the oil to proper operating condition); a filtration system terminal comprising a user interface and a programmable logic controller (PLC) 
	However, Van Ee is silent on the lubricant flowing through a series of filters and the initiation of the delayed shutdown being based on a determination by the cooling sensor that the cooling threshold has been crossed.
	Morishita discloses an oil degradation prevention device in the same field of endeavor as Van Ee, as it solves the mutual problem of filtering lubrication oil (Abstract).  Morishita further discloses a series of filters within a stack, wherein the series of filters has differing porosity in order to remove selected sizes of contaminants and extend the useful life of the filters (Figure 1; Paragraph [0060]; Paragraph [0061]; filters 18).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter of Van Ee to further comprise a series of filters as taught by Morishita because Morishita discloses the series of filters would have differing porosity in order to remove selected sizes of contaminants and extend the useful life of the filters (Morishita, Figure 1; Paragraph [0060]; Paragraph [0061]; filters 18).  

Coeckelbergs discloses a method for preventing condensate in the oil of an oil-injected compressor in the same field of endeavor as the combined references, as it solves the mutual problem of circulating oil and monitoring the temperature of said oil (Abstract; Paragraph [0026]).  Coeckelbergs further discloses a cooling sensor (Paragraph [0026]; temperature probe) monitoring the temperature of oil that is circulating through a flow path, wherein a shutdown of said flow is initiated after said cooling sensor detects a cooling threshold has been crossed (Paragraph [0026]; drive is stopped with a delay once a minimum value of temperature, or cooling threshold, has been crossed).  The shutdown of the flow as determined by the cooling sensor is performed to prevent condensation from occurring within the flow of oil (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the initiation of a delayed shutdown of the flow of Van Ee by further requiring said initiation to be based on a determination by the cooling sensor that a cooling threshold has been crossed as taught by Coeckelbergs because Coeckelbergs discloses such a shutdown based on a detected cooling threshold prevents condensation from occurring within the flow of oil (Coeckelbergs, Abstract).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the implementing the filtration data tracing and monitoring application comprises executing a database management module, a rule module including one or more filtration 
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the cooling sensor is a shutdown timer in the filtration operations server and where the cooling threshold is a cool-down time (Van Ee, Paragraph [0067]; Paragraph [0068]; Coeckelbergs, Paragraph [0026]; time delay provided after shut down and subsequent restart of the pump and filtration; time delay also disclosed in Coeckelbergs).  
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  While the combined references only suggest a shutdown/cool-down time of 15 seconds, which is only a time before the startup of the filter pump (Paragraph [0067]), Van Ee discloses a temperature drop that occurs over an extended time and flexibility on the duration of the filtration cycles (Paragraph [0070]; Paragraph [0071]; Paragraph [0073]), and Coeckelbergs also discloses a time delay associated with the cooling sensor (Paragraph [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the cool-down time to optimize the temperature of the oil during the filtration treatment, wherein Van Ee discloses a range of suggested 
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the cooling sensor is a temperature sensor connected to the integrated filtration system and where the cooling threshold is a shutdown temperature (Van Ee, Paragraph [0067]; Paragraph [0068]; temperature sensor 188 and threshold before shut down).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose comprising a cooling chamber receivable of the flow of lubricant and configured to remove the stored heat of the oil heater after the delayed shutdown is initiated (Van Ee, Figure 2; Paragraph [0065]; Paragraph [0067]; tank 40 comprises transferred lubrication oil, in shutdown due to temperature issues, oil remaining in tank 40 would cool).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the cooling chamber is switchably connected to the oil heater and includes cooling fins conductive to an environment of the integrated filtration system (Van Ee, Figure 2; Paragraph [0068]; Paragraph [0079]; oil heater 152 is a resistive type heater that is connected to the tank 40 by maintaining an oil temperature of the lubrication oil; air solenoid valve 34 
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the flow of the lubricant comprises a stream of oil (Van Ee, Abstract; lubricant is oil).  
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein each of the series of the filters is selectively sized for the stream of the oil (Van Ee, Figure 2; Paragraph [0067]; Paragraph [0072]; Morishita, Figure 1; Paragraph [0060]; Paragraph [0061]; filters of the combined references each are sized for the removal of contaminants from lubrication oil). 
Regarding instant Claim 11, Claim 9, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the plurality of the outputs comprises a particle count reflecting a contamination level of the stream of the oil (Van Ee, Figure 1; Paragraph [0080]; sensor output from fluid identification sensor 86 provides a particle count of a contaminant, such as soot, in the oil).  
 	Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the integrated filtration system further comprises one or more blow down ports (Van Ee, Figure 1; Paragraph [0079]; air solenoid valve 34).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ee, US Pat Pub. 2013/0327719, in view of Morishita et al. (herein referred to as “Morishita”, US Pat Pub. 2015/0083655) and Coeckelbergs et al. (herein referred to as “Coeckelbergs”, US Pat Pub. 2016/0327045) as applied to claim 1 above, and further in view of Mountain et al. (herein referred to as “Mountain”, US 6064480).
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Van Ee discloses that laser particle counters are used to determine solid contaminants in lubrication oil (Paragraph [0029]).
	However, while the combined references disclose a digital particle counter (Van Ee, Paragraph [0080]), said references are silent on said counter being a laser particle counter.
	Mountain discloses a method of optical particle counting for water mixed lubricant in the same field of endeavor as the combined references, as it solves the mutual problem of detecting and counting solid particles in a sample (Abstract).  Mountain further discloses that laser particle counters may provide accurate results for the quantification of the solid particle within a lubrication oil sample (Col. 3, Line 56-Col. 4, Line 7).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the digital particle counter of Van Ee to be a laser particle counter as taught by Mountain because Mountain discloses laser particle counters may provide accurate results for the quantification of the solid particle within a lubrication oil sample (Mountain, Col. 3, Line 56-Col. 4, Line 7).  

 Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ee, US Pat Pub. 2013/0327719, in view of Morishita et al. (herein referred to as “Morishita”, US Pat Pub. 2015/0083655) and Coeckelbergs et al. (herein referred to as “Coeckelbergs”, US Pat Pub. 2016/0327045) as applied to claim 1 above, and further in view of Gillette, II et al. (herein referred to as “Gillette”, US Pat Pub. 2017/0102308).
Regarding instant Claims 13 and 14, Claim 1, upon which both claims are dependent, has been rejected above.  The combined references disclose a user interface and a filtration operations server (Van Ee, Figure 2; Paragraph [0066]; Paragraph [0068]; Paragraph [0083]).  
	However, the combined references are silent on the user interface comprising a touchscreen or a mobile application installable on a smart phone that communicates with the filtration operations server).
	Gillette discloses fluid monitoring and management devices and fluid monitoring and management systems in the same field of endeavor as the combined references, as it solves the mutual problem of monitoring the properties of fluids such as lubricants (Abstract; Paragraph [0004]).  Gillette further discloses a user interface of the system comprising a touchscreen and a mobile application installable on a smart phone and configured to communicate with the filtration operations server for controlling and monitoring the integrated filtration system, wherein such configurations allow for communication and monitoring/control of the system at the user’s convenience (Paragraph [0110]; antenna configuration for interface and control of the monitoring device is provided within a tablet or smartphone, wherein said tablet or smartphone comprises a touchscreen).
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.